DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 9/15/2021 and 9/09/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,143,795. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include the same or similar limitations such that an anticipatory or obviousness relationship exists between the limitations.  In this case all of the limitations of both document's claims are present in both claim sets and although the language is not identical the limitations are substantially similar within the broadest reasonable interpretation standard. 
It is noted that the claim language of the instant application 17/470339 within claims 3-7 repeats the same claim language of U.S. Patent No. 11,143,795.
The following table illustrates which claims teach the limitations of the instant application 17/470339 in view of the teachings of U.S. Patent No. 11,143,795.
Instant application 17/470339
U.S. Patent No. 11,143,795
Explanation as needed
Claim 1: An optical body comprising: a first concave-convex structure formed on a surface of a base material; and a second concave-convex structure superimposed on the first concave-convex structure, wherein an average concave-convex cycle of the first concave-convex structure is larger than a wavelength in a visible light region, an average concave-convex cycle of the second concave-convex structure is less than or equal to the wavelength in the visible light region, projecting parts of the second concave-convex structure extend in a direction normal to a flat plane of the base material, and wherein a 20-degree glossiness of the optical body is 4% or less.
Claim 1: An optical body comprising: a first concave-convex structure formed on a surface of a base material; and a second concave-convex structure superimposed on the first concave-convex structure, wherein an average concave-convex period of the first concave-convex structure is larger than a wavelength in a visible light region, an average concave-convex period of the second concave-convex structure is less than or equal to the wavelength in the visible light region, and projecting parts of the second concave-convex structure extend in a direction normal to a flat plane of the base material, wherein the projecting parts of the second concave-convex structure include a peak-side projecting part in a peak part of the first concave-convex structure, a valley-side projecting part in a valley part of the first concave-convex structure, and an intermediate projecting part in a slope part between the peak part and the valley part of the first concave-convex structure, and wherein a height of the intermediate projecting part is different from heights of the peak-side projecting part and the valley-side projecting part.
Claim 1 from the instant application and claim 1 from the USPAT are substantially the same.
Claim 2: The optical body according to claim 1, wherein the projecting parts of the second concave-convex structure include a peak-side projecting part in a peak part of the first concave-convex structure, a valley-side projecting part in a valley part of the first concave-convex structure, and an intermediate projecting part in a slope part between the peak part and the valley part of the first concave-convex structure, and a height of the intermediate projecting part is different from heights of the peak-side projecting part and the valley-side projecting part.
Claim 1: An optical body comprising: a first concave-convex structure formed on a surface of a base material; and a second concave-convex structure superimposed on the first concave-convex structure, wherein an average concave-convex period of the first concave-convex structure is larger than a wavelength in a visible light region, an average concave-convex period of the second concave-convex structure is less than or equal to the wavelength in the visible light region, and projecting parts of the second concave-convex structure extend in a direction normal to a flat plane of the base material, wherein the projecting parts of the second concave-convex structure include a peak-side projecting part in a peak part of the first concave-convex structure, a valley-side projecting part in a valley part of the first concave-convex structure, and an intermediate projecting part in a slope part between the peak part and the valley part of the first concave-convex structure, and wherein a height of the intermediate projecting part is different from heights of the peak-side projecting part and the valley-side projecting part.
Claim 2 from the instant application and claim 1 from the USPAT are substantially the same.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamara (JPO 2009128543) in view of Sone (20140100820).	
Regarding claim 1, Tamura discloses an ([0068], Fig 17) optical body (50) comprising: a first concave-convex structure (70) formed on a surface of a base material ([0068], part 7); and a second concave-convex structure ([0068], part 11) superimposed on the first concave-convex structure (Fig 17, [0068], slopes 71, 73), wherein an average concave-convex cycle of the first concave-convex structure is larger than a wavelength in a visible light region ([0016], height of part 11 is part 11 is 0.4 or more times of wavelength of light 20), an average concave-convex cycle of the second concave-convex structure is less than or equal to the wavelength in the visible light region ([0013], parts 11 regularly arranged with the cycle below wavelength of light 20), projecting parts of the second concave-convex structure extend in a direction normal to a flat plane of the base material (Fig 17, direction of two sides part 11 extend form a right angle with respect to base of board 50) but does not teach wherein a 20-degree glossiness of the optical body is 4% or less. However, in a similar endeavor, Sone teaches wherein a 20-degree glossiness of the optical body is 4% or less ([0077], Table 2 indicates a gloss level of 1.1% within the 20 degree perceived reflection from the surface of the sample evaluated). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Tamura with the reflectance properties of Sone for the purpose of increasing the image clarity based on the specular gloss level (Sone, [0037]).
Regarding claim 2, Tamura in view of Sone discloses the invention as described in claim 1 and Tamura further teaches wherein the projecting parts of the second concave-convex structure include a peak-side projecting part in a peak part of the first concave-convex structure (Fig 17 shows the peak part of side 73 contains the projecting structures 11 at each side), a valley-side projecting part in a valley part of the first concave-convex structure (Fig 17 shows the valley side as each apex where side 71 and side 73 intersect), and an intermediate projecting part in a slope part between the peak part and the valley part of the first concave-convex structure (Fig 17 shows the valley side as each apex where side 71 and side 73 intersect and form a pyramid), and a height of the intermediate projecting part is different from heights of the peak-side projecting part and the valley-side projecting part (Fig 17 shows the height of the apex of the pyramid formed by side 71 and side 73 to be the highest with respect to base level 51).
Regarding claim 4, Tamura in view of Sone discloses the invention as described in claim 1 and Sone further teaches wherein a 20-degree glossiness of the optical body is 4% or less ([0077], Table 2 indicates a gloss level of 1.1% within the 20 degree perceived reflection from the surface of the sample evaluated). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Tamura with the reflectance properties of Sone for the purpose of increasing the image clarity based on the specular gloss level (Sone, [0037]).
Regarding claim 5, Tamura in view of Sone discloses the invention as described in claim 4 and Tamura further teaches wherein the projecting parts of the second concave-convex structure are arranged in a hexagonal lattice form or a rectangular lattice form (Fig 17, [0068], units 70 are arranged periodically in pyramid shaped form).
Regarding claim 6, Tamura in view of Sone discloses the invention as described in claim 1 and Tamura further teaches wherein the base material is a resin film ([0012], the diffusion board is made out of resin).
Regarding claim 7, Tamura in view of Sone discloses the invention as described in claim 1 and Tamura further teaches a display device comprising the optical body according to claim 1 ([0011], display device).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tamara (JPO 2009128543) in view of Sone (20140100820) and in further view of Sato (JPO 2013210638).
Regarding claim 3, Tamura in view of Sone discloses the invention as described in claim 1 but does not teach wherein a spectral regular luminous reflectance of the optical body is 0.3% or less, and a haze value of the optical body is 5% or more. However, Sato teaches wherein a spectral regular luminous reflectance of the optical body is 0.3% or less ([0114]-[0115], Table 2 indicates a reflectance value of 0.1% which is within the claimed range), and a haze value of the optical body is 5% or more ([0016], a haze value of 15% or less which is within the claimed range). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Tamura and Sone with the reflectance and haze properties of Sato for the purpose of providing an antireflection film which gives good visibility to a display (Sato, [0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wada (20170205546), Kajiya (20170168198), Hatashita (20140071026), Nakayama (20110133065), and Shimmo (20090267245) are optical members demonstrating a concave-convex structure transmitting visible light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872                                                                                                                                                                                                        

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872